Clarke, J. (dissenting):
Hudson Hoagland died January 80, 1904, leaving a last will and testament executed November 16, 1903. The defendant was his niece. The plaintiffs are his executors. In his will he created a trust in the sum of $40,000, the income and profits to be paid to defendant for life and upon her death to revert to and become part of the residuary estate. She is also one of his residuary legatees. On October 19, 1907, the executors distributed $650,000 of the.residuary estate, of which $25,663.20 was defendant’s proportionate share; The executors gave her a check for $18,700.70 and delivered to her five notes of $1,000 each, drawn by her to the order of Hudson Hoagland, which, with the interest thereon as claimed, amounted to $6,962.50.
Subsequently the executors filed their accounts in the Surrogate’s Court and the defendant filed objections to the accounts in so far as they claimed a set-off of the $6,962.50 represented by said notes and interest against her proportionate share. Whereupon the executors brought this suit to obtain the judgment of the Supreme Court that they had the equitable right to offset said sum. The sufficiency of the complaint, which was tested by demurrer, was established. (Leask v. McCarty, 59 Misc. Rep. 565; affd., 130 App. Div. 877.)
On the 22d of February, 1899, the defendant was, and *801for twenty-three years prior thereto had been, continuously employed as a clerk or copyist in the office of the clerk of Morris county, N. J., receiving for her service from $65 to $75 a month, that is, from $780 to $900 a year. On the twenty-third of February she resigned, her resignation to take effect April first, and she left said clerk’s office on that date. On April 3, 1899, she received by mail a check of Hudson Hoagland payable to her order for $1,000, inclosed in a letter of said date, in the handwriting of one Aitken, Mr. Hoagland’s secre- • tary, and signed, “ Hudson Hoagland, per G-. A. A.” On April 3, 1900, she received by mail a check of Hudson Hoagland for $1,000 in a letter which reads as follows:
“Api. 2, 1900.
“ Mrs. Emma McOarty:
“Madame.— Inclosed find check$1,000. Alsofindtwo notes for $1,000 each dated April 3, 1899, & April 3, 1900, which please sign & return, as I wish to keep them as a memorandum. Also affix 20cts. in revenue stamps to each note.
“Toms truly,
“HUDSON HOAGLAND,
“ per Geo. A. Aitken.”
She executed said notes and sent them to Mr. Hoagland by mail.
On April 3, 1901, she received Mr. Hoagland’s check for $1,000 and on May eleventh received a letter dated May 10, 1901, saying:
“Inclosed find note for signature dated April 3, 1901, at 1 day for $1,000, which please sign & return to me as I wish to have it as a memorandum for the money advanced on that date.
“ Tours truly,
“HUDSON HOAGLAND,
“per Geo. A. Aitken.”
On April 3, 1902, and on April 3, 1903, she received two further checks of $1,000 each, inclosed in letters containing notes due one day after date, all of which notes she executed and sent to Mr: Hoagland.
These five notes were foundhy the executors in testator’s effects after his death and are the notes for which an offset is claimed.
The appellant claims, first, that said notes were without con*802sideration and are unenforcible against her, for the reason that on the 22d of February, 1899, Mr. Hoagland made an agreement with her that if she would- resign her position in the clerk’s office of Morris county he would pay her $1,000 a' year; that she did resign and that he did pay her oh the third of April'of each year thereafter until the year of his. death the $1,000; that she signed the notes as mere receipts or memoranda of the said payments; that having made said agreement with her uncle, the decedent, and having acted upon it by resigning her-position, the $1,000 which she received was due to her and, therefore, the paper in the form of- a note which she executed was without consideration.
This claim depends upon the fact of the agreement. There is no direct proof of such agreement. She could not, of course, testify as to any personal conversations with the decedent. . Mi-ss Rose, another niece of the decedent, testified that on February 23, 1899, “ Mr. Hoagland told me that he had arranged to have Miss McCarty leave the clerk’s office while he was in Dover, and I asked him how that Came about, and he said that Mr. Richards said to him, ' Before you build churches — he was about building a church in Dover— ' before you build churches, you had better take your niec'e from the Clerk’s Office,’ and he said, ' Well, I am willing to do it.’ He said, 'I have done it.’ I said, ‘ That is very nice.’ And then he went on to speak of Miss McCarty’s sister, Mrs. Richards, and he said, 'Well, Libbie will die happier for knowing I have taken her sister from the Clerk’s Office.’ In that conversation Hudson Hoagland stated what he had authorized George Richards to say to Mary Emma McCarty. He said that he asked Mr. Richards how much it would cost to have Miss McCarty leave her position, and he said, ‘ I don’t know; she is upstairs with my wife, I will get her;’ and he went upstairs and was gone a little while and he came back and said that Miss McCarty was willing to take a thousand dollars a year and give up her position. Hudson Hoagland further said, ‘ I have agreed to give her a thousand dollars and she is going to leave the office the 1st of April. ”
Appellant claims that upon that testimony, coupled with the fact that Miss McCarty did resign on February twenty-third, to *803take effect April first, and did then leave the office and for five years thereafter upon the same date received Hudson Hoagland’s check for $1,000, she has established said agreement. She disposes of the notes and the letters accompanying them by the fact that they were all in the handwriting of Mr. Aitken, the secretary, and asks that the inference he drawn that it was solely his idea to obtain the notes as a memorandum of the payment, and that this was without the knowledge or direction of Mr. Hoagland; that it is not credible that Mr. Hoagland, who knew her precise financial condition and who had caused her to resign her employment under the circumstances testified to, could ever have intended to have her execute a note or ever have expected that she could or would repay the annual amount sent by him to her.
The difficulty about this claim, found by the court below and by us, is that dependence must he placed upon oral testimony of a conversation had eleven years before the trial, and upon inferences drawn, to destroy documents executed at the time of the occurrences and carefully preserved by the decedent. To destroy her written documents, which prima facie establish a claim against her in favor of the decedent’s .estate, she attempts to prove an ante mortem parol agreement with the decedent whose lips are closed. As to such an agreement the courts have recently and repeatedly laid down the rule that it must he established by clear and convincing testimony. We cannot say that the finding of the Special Term was against the evidence.
Appellant’s next claim is that if the decedent did knowingly require of her the said notes, his knowledge of her circumstances was such that he did not and could not have expected her to repay him the sums advanced, and, if he took the notes, they were kept as mere evidence of advancements, and as they were not alluded to in his will, in which he left a trust fund of $10,000 for her benefit, and in which he made her one of his residuary legatees, the amount of such advancements cannot he deducted. For this proposition she relies upon Bowron v. Kent (190 N. Y. 122).
The will of Hudson Hoagland was before this court for construction in Leask v. Richards (116 App. Div. 274; affd., *804188 N. Y. 291). It is admitted that testator was a widower and left no children or descendants, and it appears that all the property disposed of by the will, including that comprising the residuary estate, is personal property.. The Statute of Distributions at the time of the testator’s death, being section 2732 of the Code of Civil Procedure, provided in subdivision 5 thereof that in case, the deceased died intestate, “ if there be no widow, and no children, and no representatives of a child, the whole surplus shall be distributed to the next of kin, in equal degree to the deceased, and their legal representatives; and if all the brothers and sisters' of the intestate be living, the whole surplus shall be distributed to them; if any of them be living and any be dead, to the brothers and sisters living, and the descendants in whatever degree of those dead; so that to each living brother or sister shall be distributed such share as would have been distributed to him or her if all the brothers and sisters of the intestate who shall have died leaving" issue had been living, and so that there shall be distributed to such descendants in whatever degree, collectively, the share which their parent would have received if living.”
In Bowron v. Kent (supra) Haight, J., quoted from 1 American and English Encyclopaedia of Law (2d ed. p. 760, § 1): “An advancement is defined to be ' a transfer of property from a person standing in loco parentis toward another, to that other, in anticipation of the share of the donor’s estate which the donee would receive, in the event of the donor’s dying intestate.’ Section 2. ‘If the donor disposes of his whole estate by will, the doctrine of advancements has no application, unless the will specifically refers to advancements and defines what previous gifts shall be so considered. Even if the will expressly states that the property is to be distributed according to law as in cases of intestacy, it is still a will, and the doctrine of advancements does not apply,”’ and held that, as the will under consideration contained no provision with reference to the deduction of advancements, the subsequent making of the will under the circumstances disclosed indicated an intention on testatrix’s part to cancel any obligation which might otherwise arise from the advancement.
*805The learned court below held that the doctrine of the Bowron case did not apply, as Hudson Hoagland was not in loco parentis to the defendant. But under the Statute of Distributions cited supra, he having left no widow, children or descendants, she, being the daughter of a deceased sister, would have been entitled to share in his estate if he had died intestate. “ The doctrine of advancements has been extended to cover transactions between uncle and nephew, aunt and niece, and older and younger brothers.” (1 Am. & Eng. Ency. of Law [2d ed.], 115.) In the Bowron case the relation was that of aunt and niece. The defendant comes within the doctrine of advancements laid down in that case.
That the testator was aware of said doctrine is apparent from the 20th clause of the will, in which he provided: “ I give and bequeath to my cousin, Maria B. Dalrymple, of Dover, New Jersey, the sum of Ten thousand dollars ($10,000); any moneys which I have advanced or paid to said Maria Dalrymple in my lifetime to be regarded as payment on account of this legacy and to be charged against the same.”
With this knowledge, and having made these, five payments to the defendant, and having" taken her notes, if we assume that they came into his possession with knowledge, he thereafter, months subsequent to the last payment,' executed his will in which he left her the trust fund of $40,000 and made her one of his residuary legatees without providing for the deduction which he had been so careful to make in the case of Mrs. Dalrymple. As some corroboration of this point of view, I may refer to the letter of May 10, 1901, in which the note of April third of that year was sent to her, in which, writing by Aitken, he said: “Which please sign & return to me as I. wish to have it as a memorandum for the money advanced on that date.”
Taking all the circumstances together, eliminating from consideration any question of a contract or agreement with his niece, taking simply his knowledge of her circumstances, the fact of her resignation from her employment, the fact that at that time he began a yearly payment to her of $1,000; that he subsequently made for her the specified provisions in the will cited, with knowledge on his part of the doctrine of advance*806ments as shown by the clause quoted, it seems to me that the case comes precisely tinder the JBowron case, and that the defendant was entitled to receive the entire amount bequeathed to her by the testator without deduction. I think that was his purpose and intention clearly evidenced by his last will and testament.
The third claim is that the learned Special Term committed error when it found that the receipt executed by the defendant when she received the payment of $18,700.70 and the five notes was an accord and satisfaction of her claim. We agree with that contention. The executors stood in a fiduciary capacity to her; they were not dealing at arm’s length; and while they were performing what they conceived to be their duty in the premises and were not guilty of fraud, deceit or misrepresentation, we do not think that under the circumstances disclosed she is estopped by her act in receiving part of the money which was due her and by the execution of the receipt. (Adams v. Cowen, 177 U. S. 471, 483.)
It follows, therefore, that the judgment appealed from should, be reversed, with costs and disbursements to the appellant.
Scott, J., concurred.
Judgment modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.